Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 27, 2021 has been entered.  Claims 1, 5-12 and 16-26 are pending in this application and examined herein.

                                    Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statement filed _December 27, 2021   citing   299_ references.  There is no requirement that applicants explain the materiality of English language references. However the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  An applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as 


Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12, 16-20 and 23-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 as amended recites an entropy of mixing of “greater than about 1.67R”, but does not define R.  Therefore the scope of the claim is indefinite.  Applicant suggests that this limitation is supported in para. [0022] of the specification as filed and/or in a document incorporated by reference therein (see page 6 of Applicant’s remarks filed 12/27/2021).  However, neither the specification itself nor the document incorporated by reference appears to set forth the meaning of the term “R”.  All claims dependent upon claim 12, either directly or indirectly, are likewise rejected under this statute.

			Response to Arguments
Applicant’s response filed December 27, 2021 has been fully considered, with the following effect:             a) The terminal disclaimer filed on December 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the 
b) Applicant’s amendment canceled claims 2-4 and 13-15, rendering the previous rejection of those claims moot.  However, the amendment resulted in a new ground of rejection of several of the instant claims under 35 USC 112, as indicated supra.

			Allowable Subject Matter
Claims 1, 5-11, 21 and 22 are allowable over the prior art of record.  The prior art does not disclose or suggest a method that includes mechanically milling to mechanically alloy at least five elemental powders, and introducing the mechanically alloys powders to a microwave plasma device and melting and spheroidizing therein.
Claims 12, 16-20 and 23-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The Popescu et al. ICP Conference Series paper cited on the IDS filed December 27, 2021 is of interest.  Popescu discloses mechanical milling of elemental Ti, Nb, Zr, Ta and Fe to form an alloy powder, but does not disclose or suggest exposing that powder to a microwave plasma.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 10, 2022